UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2016 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of May 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.9%) U.S. Government Securities (89.5%) United States Treasury Note/Bond 8.750% 5/15/17 2,330 2,505 United States Treasury Note/Bond 2.750% 5/31/17 12,296 12,538 United States Treasury Note/Bond 0.875% 6/15/17 16,020 16,043 United States Treasury Note/Bond 0.625% 6/30/17 15,375 15,353 United States Treasury Note/Bond 0.750% 6/30/17 11,550 11,548 United States Treasury Note/Bond 2.500% 6/30/17 12,220 12,445 United States Treasury Note/Bond 0.875% 7/15/17 18,105 18,125 United States Treasury Note/Bond 0.500% 7/31/17 5,000 4,984 United States Treasury Note/Bond 0.625% 7/31/17 12,985 12,963 United States Treasury Note/Bond 2.375% 7/31/17 10,556 10,749 United States Treasury Note/Bond 0.875% 8/15/17 19,985 20,007 United States Treasury Note/Bond 4.750% 8/15/17 27,300 28,601 United States Treasury Note/Bond 0.625% 8/31/17 22,550 22,504 United States Treasury Note/Bond 1.875% 8/31/17 7,345 7,443 United States Treasury Note/Bond 1.000% 9/15/17 21,330 21,387 United States Treasury Note/Bond 0.625% 9/30/17 36,560 36,474 United States Treasury Note/Bond 1.875% 9/30/17 6,230 6,318 United States Treasury Note/Bond 0.875% 10/15/17 9,840 9,849 United States Treasury Note/Bond 0.750% 10/31/17 21,380 21,360 United States Treasury Note/Bond 1.875% 10/31/17 14,184 14,392 United States Treasury Note/Bond 0.875% 11/15/17 12,210 12,220 United States Treasury Note/Bond 4.250% 11/15/17 11,440 12,005 United States Treasury Note/Bond 0.625% 11/30/17 6,955 6,934 United States Treasury Note/Bond 0.875% 11/30/17 13,297 13,307 United States Treasury Note/Bond 2.250% 11/30/17 8,150 8,321 United States Treasury Note/Bond 1.000% 12/15/17 16,497 16,538 United States Treasury Note/Bond 0.750% 12/31/17 19,615 19,590 United States Treasury Note/Bond 1.000% 12/31/17 11,798 11,827 United States Treasury Note/Bond 0.875% 1/15/18 15,745 15,752 United States Treasury Note/Bond 0.750% 1/31/18 16,806 16,780 United States Treasury Note/Bond 0.875% 1/31/18 6,690 6,693 United States Treasury Note/Bond 2.625% 1/31/18 18,915 19,465 United States Treasury Note/Bond 1.000% 2/15/18 15,775 15,812 United States Treasury Note/Bond 3.500% 2/15/18 9,850 10,289 United States Treasury Note/Bond 0.750% 2/28/18 20,989 20,946 United States Treasury Note/Bond 2.750% 2/28/18 13,745 14,194 United States Treasury Note/Bond 1.000% 3/15/18 10,275 10,296 United States Treasury Note/Bond 0.750% 3/31/18 14,890 14,857 United States Treasury Note/Bond 0.875% 3/31/18 14,278 14,278 United States Treasury Note/Bond 2.875% 3/31/18 4,118 4,267 United States Treasury Note/Bond 0.750% 4/15/18 21,255 21,202 United States Treasury Note/Bond 0.625% 4/30/18 17,530 17,445 United States Treasury Note/Bond 0.750% 4/30/18 20,004 19,957 United States Treasury Note/Bond 1.000% 5/15/18 2,750 2,756 United States Treasury Note/Bond 0.875% 5/31/18 16,321 16,318 United States Treasury Note/Bond 1.000% 5/31/18 22,467 22,516 United States Treasury Note/Bond 1.125% 6/15/18 11,566 11,617 United States Treasury Note/Bond 1.375% 6/30/18 12,430 12,547 United States Treasury Note/Bond 2.375% 6/30/18 5,596 5,766 United States Treasury Note/Bond 0.875% 7/15/18 1,000 999 United States Treasury Note/Bond 1.375% 7/31/18 25,190 25,438 United States Treasury Note/Bond 2.250% 7/31/18 6,000 6,172 United States Treasury Note/Bond 1.000% 8/15/18 12,600 12,620 United States Treasury Note/Bond 1.500% 8/31/18 22,955 23,246 United States Treasury Note/Bond 1.000% 9/15/18 24,985 25,020 United States Treasury Note/Bond 1.375% 9/30/18 22,915 23,144 United States Treasury Note/Bond 0.875% 10/15/18 21,210 21,170 United States Treasury Note/Bond 1.250% 10/31/18 18,907 19,037 United States Treasury Note/Bond 1.750% 10/31/18 4,438 4,523 United States Treasury Note/Bond 1.250% 11/15/18 16,993 17,110 United States Treasury Note/Bond 3.750% 11/15/18 8,331 8,898 United States Treasury Note/Bond 1.250% 11/30/18 12,700 12,787 United States Treasury Note/Bond 1.375% 11/30/18 5,000 5,051 United States Treasury Note/Bond 1.250% 12/15/18 14,264 14,362 United States Treasury Note/Bond 1.375% 12/31/18 7,000 7,070 United States Treasury Note/Bond 1.500% 12/31/18 16,090 16,306 United States Treasury Note/Bond 1.125% 1/15/19 23,172 23,252 United States Treasury Note/Bond 1.250% 1/31/19 10,000 10,069 United States Treasury Note/Bond 1.500% 1/31/19 10,550 10,690 United States Treasury Note/Bond 0.750% 2/15/19 20,008 19,877 United States Treasury Note/Bond 2.750% 2/15/19 11,000 11,519 United States Treasury Note/Bond 1.375% 2/28/19 10,000 10,102 United States Treasury Note/Bond 1.500% 2/28/19 13,000 13,179 United States Treasury Note/Bond 1.000% 3/15/19 10,406 10,403 United States Treasury Note/Bond 1.500% 3/31/19 5,500 5,578 United States Treasury Note/Bond 1.625% 3/31/19 16,970 17,262 United States Treasury Note/Bond 0.875% 4/15/19 12,980 12,925 United States Treasury Note/Bond 1.250% 4/30/19 5,000 5,033 United States Treasury Note/Bond 1.625% 4/30/19 15,000 15,258 United States Treasury Note/Bond 0.875% 5/15/19 23,500 23,390 United States Treasury Note/Bond 3.125% 5/15/19 15,000 15,914 United States Treasury Note/Bond 1.125% 5/31/19 5,000 5,014 United States Treasury Note/Bond 1.500% 5/31/19 15,000 15,206 Agency Bonds and Notes (9.4%) 1 AID-Ukraine 1.844% 5/16/19 200 204 2 Federal Farm Credit Banks 1.125% 9/22/17 750 753 2 Federal Farm Credit Banks 1.000% 9/25/17 200 200 2 Federal Farm Credit Banks 1.125% 12/18/17 225 226 2 Federal Farm Credit Banks 1.110% 2/20/18 200 201 2 Federal Farm Credit Banks 0.750% 4/18/18 2,000 1,993 2 Federal Farm Credit Banks 1.100% 6/1/18 100 100 2 Federal Home Loan Banks 1.000% 6/21/17 4,145 4,156 2 Federal Home Loan Banks 0.750% 8/28/17 2,000 1,999 2 Federal Home Loan Banks 0.625% 10/26/17 1,500 1,495 2 Federal Home Loan Banks 5.000% 11/17/17 2,260 2,394 2 Federal Home Loan Banks 1.000% 12/19/17 2,000 2,003 2 Federal Home Loan Banks 1.375% 3/9/18 4,200 4,232 2 Federal Home Loan Banks 0.875% 3/19/18 3,920 3,915 2 Federal Home Loan Banks 1.125% 4/25/18 2,500 2,509 2 Federal Home Loan Banks 0.875% 6/29/18 5,000 4,990 2 Federal Home Loan Banks 1.500% 3/8/19 1,000 1,010 2 Federal Home Loan Banks 1.875% 3/8/19 1,070 1,092 3 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 4,265 4,276 3 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 1,200 1,200 3 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 657 659 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 2,000 2,115 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 400 401 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,625 2,786 3 Federal Home Loan Mortgage Corp. 1.000% 12/15/17 6,700 6,711 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 4,725 4,713 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 7,005 6,997 3 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 1,200 1,196 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 500 539 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 2,440 2,618 3 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 4,300 4,300 3 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 400 407 3 Federal National Mortgage Assn. 0.000% 6/1/17 600 595 3 Federal National Mortgage Assn. 5.375% 6/12/17 4,515 4,729 3 Federal National Mortgage Assn. 0.875% 8/28/17 1,050 1,051 3 Federal National Mortgage Assn. 1.000% 9/27/17 5,735 5,746 3 Federal National Mortgage Assn. 0.875% 10/26/17 950 950 3 Federal National Mortgage Assn. 0.875% 12/20/17 900 900 3 Federal National Mortgage Assn. 0.875% 2/8/18 7,355 7,352 3 Federal National Mortgage Assn. 0.875% 3/28/18 1,400 1,398 3 Federal National Mortgage Assn. 0.875% 5/21/18 6,280 6,269 3 Federal National Mortgage Assn. 1.125% 7/20/18 2,500 2,508 3 Federal National Mortgage Assn. 1.875% 9/18/18 3,292 3,357 3 Federal National Mortgage Assn. 1.125% 10/19/18 1,200 1,203 3 Federal National Mortgage Assn. 1.625% 11/27/18 2,100 2,130 3 Federal National Mortgage Assn. 1.125% 12/14/18 4,497 4,506 3 Federal National Mortgage Assn. 1.375% 1/28/19 1,000 1,008 3 Federal National Mortgage Assn. 1.875% 2/19/19 1,750 1,787 3 Federal National Mortgage Assn. 1.000% 2/26/19 1,500 1,496 2 Financing Corp. 10.700% 10/6/17 142 160 2 Financing Corp. 9.800% 11/30/17 385 435 2 Financing Corp. 9.800% 4/6/18 200 232 2 Financing Corp. 10.350% 8/3/18 250 300 Private Export Funding Corp. 2.250% 12/15/17 25 25 Private Export Funding Corp. 1.875% 7/15/18 50 51 Private Export Funding Corp. 4.375% 3/15/19 700 759 2 Tennessee Valley Authority 5.500% 7/18/17 125 132 2 Tennessee Valley Authority 1.750% 10/15/18 625 635 Total U.S. Government and Agency Obligations (Cost $1,288,918) Shares Temporary Cash Investment (1.0%) Money Market Fund (1.0%) 4 Vanguard Market Liquidity Fund (Cost 0.523% 13,832,185 Total Investments (99.9%) (Cost $1,302,750) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 U.S. government-guaranteed. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Short-Term Government Bond Index Fund A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
